652 N.W.2d 856 (2002)
Darlene F. FOLLESE (nee Hall), Respondent,
v.
EASTERN AIRLINES and Fidelity and Casualty Insurance Company, n/k/a CNA Commercial Insurance Company Relators, and
Eastern Airlines and Employers Mutual Liability Insurance Company of Wausau, Respondents, and
Special Compensation Fund.
No. C7-02-1297.
Supreme Court of Minnesota.
November 4, 2002.
Jay T. Hartman, Tracy M. Borash, Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, St. Paul, for Employer and Insurer Relator.
Byron L. Zotaley, Hopkins, for Employee-Respondent.
Mike Hatch, Attorney General, State of MN, Rory H. Foley, Assistant Attorney General, St. Paul, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 10, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $600 in attorney fees.
BY THE COURT:
Paul H. Anderson, Associate Justice